DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/16/2022 has been considered. 

Allowable Subject Matter
Claims 1-3, 5-11, 21 allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHBA (2019/0057537) in view of Hwang et al. (2019/0138053) “Hwang”, and further in view of Lee et al. (2003/0185434) “Lee”.

As of claim 22, OHBA teaches
A tracker for a Head-Mounted Display, HMD, unit, the tracker comprising 
a carrier element (102, 104 Fig.2 are two sections that carry markers ) carrying one or more markers (110a-110f Fig.2, [0036, 0037])  that are configured to permit determining a position of the tracker ([0032, 0036, 0037, 0046] teaches markers that determine position and/or orientation of the user’s head which there would have the function of a tracker in combination with information processing apparatus 10 as shown in [0031]).
OHBA does not specifically teach wherein said the carrier element being configured to be detachably attachable to the HMD unit.

However, OHBA teaches an HMD unit 18 Fig.2 which consists of two elements 102, 104 Fig.2 and an exploded view of HMD unit 18 Fig.1, in which 102 and 104 are shown to be two separate elements that would be put together to form the HMD unit 18 as shown in Fig.1. 

Thus it would be obvious to an ordinary skill in the art before the effective filing date that  the two separate elements 102, 104 are detachably attachable to form the HMD unit 18, so to make it easier to carry its function. 

OHBA, however, fails to specifically disclose wherein the carrier element comprises at least one magnetic element configured to cooperate with at least one magnetic element provided on the HMD unit, or on a base element to be fixed to the HMD unit, for detachably attaching the carrier element to the HMD unit.

Hwang discloses an image processing apparatus, information processing apparatus, and image processing method and more as it relates to Applicant’s claimed subject matter “wherein the carrier element comprises at least one magnetic element configured to cooperate with at least one magnetic element provided on the HMD unit, or on a base element to be fixed to the HMD unit, for detachably attaching the carrier element to the HMD unit” (see [0084, 0085] wherein Hwang discloses magnet units 151, 251 Figs. 4a, 4b that would be obvious to one ordinary skill in the art to put magnet units 151, 251 in OHBA HMD unit 18 Fig. 2 so to detachably  attaching sections 102, 104 Fig.2.

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine OHBA’s apparatus with the teaching of Hwang’s magnet as shown above, so it is possible to prevent the sections 102 and 104 from being separated due to attraction of the opposite poles (see [0085]).

OHBA as modified by Hwang fails to specifically disclose wherein 
wherein two or more markers are provided which include one or more passive flat-shaped markers and one or more passive sphere-shaped markers, wherein the one or more sphere-shaped markers are arranged in a central portion of the carrier element with respect to its longitudinal extension and the one or more flat-shaped markers are arranged laterally to the one or more sphere-shaped markers. 

However, Lee teaches wherein said
two or more markers are provided which include one or more passive flat-shaped markers and one or more passive sphere-shaped markers ([0037] teaches markers with different shapes), wherein the one or more sphere-shaped markers are arranged in a central portion of the carrier element with respect to its longitudinal extension and the one or more flat-shaped markers are arranged laterally to the one or more sphere-shaped markers ([0037] teaches that additional markers are attached in order to determine the orientations and positions of the HMD along with the principal markers based on the direction of motion of the HMD estimated markers, It would have been obvious to one having ordinary skill in the art before the effective filing date to place the attach the marker with any specific arrangement on the HMD unit, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine OHBA as modified by Hwang’s apparatus with the teaching of Trail’s tracker as shown above, so to adjust one or more calibration parameters to reduce error in determination of the position of the HMD (see [0033]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11, 21-22 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628